Exhibit 10.1
 




BLUE CALYPSO, INC.










_______________________________________




Securities Purchase Agreement


_____________________________________________






























April 22, 2016






Units Comprised of
Shares of Common Stock
and Warrants

--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION
THE OFFEREE, BY ACCEPTING THE SECURITIES PURCHASE AGREEMENT, AND ANY OTHER
DOCUMENTS RELATING TO THE COMPANY’S PROPOSED OFFERING OF UNITS COMPRISED OF
SHARES OF COMMON STOCK AND WARRANTS, ACKNOWLEDGES AND AGREES THAT: (I) THE
FORGOING DOCUMENTS HAVE BEEN FURNISHED TO THE OFFEREE ON A CONFIDENTIAL BASIS
SOLELY FOR THE PURPOSE OF ENABLING THE OFFEREE TO EVALUATE THE OFFERING; (II)
THAT THE OFFEREE MAY NOT FURTHER DISTRIBUTE THE FORGOING DOCUMENTS WITHOUT THE
PRIOR WRITTEN CONSENT OF THE COMPANY, EXCEPT TO THE OFFEREE’S LEGAL, FINANCIAL
OR OTHER PERSONAL ADVISORS, IF ANY, WHO WILL USE THE FORGOING DOCUMENTS ON THE
OFFEREE’S BEHALF SOLELY FOR PURPOSES OF EVALUATING THE OFFERING; (III) ANY
REPRODUCTION OR DISTRIBUTION OF THE FORGOING DOCUMENTS, IN WHOLE OR IN PART, OR
THE DIRECT OR INDIRECT DISCLOSURE OF THE CONTENTS OF THE FORGOING DOCUMENTS FOR
ANY OTHER PURPOSE WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY IS
PROHIBITED; AND (IV) THE OFFEREE SHALL BE BOUND BY ALL TERMS AND CONDITIONS
SPECIFIED IN THE FORGOING DOCUMENTS.


NOTICE TO OFFEREES
THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR REGISTERED OR QUALIFIED UNDER THE APPLICABLE SECURITIES
LAWS OF ANY STATE OR OTHER JURISDICTION.  THIS SECURITIES PURCHASE AGREEMENT
DOES NOT CONSTITUTE AN OFFER TO SELL OR SOLICITATION OF AN OFFER TO BUY THE
SECURITIES IN ANY JURISDICTION IN WHICH SUCH OFFER OR SOLICITATION WOULD BE
UNLAWFUL.
THE SECURITIES ARE BEING SOLD FOR INVESTMENT PURPOSES ONLY, WITHOUT A VIEW TO
RESALE OR DISTRIBUTION THEREOF, AND MAY NOT BE TRANSFERRED, RESOLD OR OFFERED
FOR RESALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND EFFECTIVE REGISTRATION OR QUALIFICATION UNDER THE APPLICABLE
SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION, OR THE AVAILABILITY OF AN
EXEMPTION THEREFROM.
NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR THE SECURITIES COMMISSION OR
OTHER REGULATORY AUTHORITY OF ANY STATE OR OTHER JURISDICTION HAS APPROVED OR
DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS
COMMON STOCK PURCHASE AGREEMENT OR ANY OTHER DOCUMENT RELATED TO THIS OFFERING. 
ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.
i

--------------------------------------------------------------------------------



ANY INVESTMENT IN THE SECURITIES OFFERED HEREBY SPECULATIVE, INVOLVES A HIGH
DEGREE OF RISK AND SHOULD BE CONSIDERED ONLY BY SOPHISTICATED INVESTORS WHO ARE
PREPARED TO BEAR THE ECONOMIC RISK OF SUCH INVESTMENT FOR AN INDEFINITE PERIOD
AND BE ABLE TO WITHSTAND A TOTAL LOSS OF INVESTMENT.  INVESTORS SHOULD CAREFULLY
REVIEW THE COMMON STOCK PURCHASE AGREEMENT AND THE EXHIBITS HERETO, IN ADDITION
TO THEIR OWN INVESTIGATION AND DUE DILIGENCE OF THE COMPANY AND THE TERMS OF
THIS OFFERING.
YOU SHOULD ASSUME THAT THE INFORMATION CONTAINED IN THIS SECURITIES PURCHASE
AGREEMENT, INCLUDING THE EXHIBITS ATTACHED HERETO, IS ACCURATE AS OF THE DATE ON
THE FRONT OF THIS SECURITIES PURCHASE AGREEMENT, REGARDLESS OF THE TIME OF
DELIVERY OF THIS SECURITIES PURCHASE AGREEMENT OR OF ANY SALE OF SECURITIES
HEREUNDER.  NEITHER THE DELIVERY OF THIS SECURITIES PURCHASE AGREEMENT NOR ANY
SALE MADE HEREUNDER SHALL, UNDER ANY CIRCUMSTANCES, CREATE ANY IMPLICATION THAT
THERE HAS BEEN NO CHANGE IN THE AFFAIRS OF THE COMPANY AFTER THE DATE HEREOF.
THIS SECURITIES PURCHASE AGREEMENT DOES NOT PURPORT TO BE ALL-INCLUSIVE OR TO
CONTAIN ALL OF THE INFORMATION THAT A PROSPECTIVE INVESTOR MAY DESIRE IN
INVESTIGATING THE COMPANY.  EACH INVESTOR MUST CONDUCT AND RELY ON ITS OWN
EVALUATION OF THE COMPANY AND THE TERMS OF THE OFFERING, INCLUDING THE MERITS
AND RISKS INVOLVED, IN MAKING AN INVESTMENT DECISION WITH RESPECT TO THE
SECURITIES.  CERTAIN PROVISIONS OF VARIOUS AGREEMENTS AND DOCUMENTS ARE
SUMMARIZED IN THIS SECURITIES PURCHASE AGREEMENT, PROSPECTIVE INVESTORS SHOULD
NOT ASSUME THAT THE SUMMARIES ARE COMPLETE AND SUCH SUMMARIES ARE QUALIFIED IN
THEIR ENTIRETY BY REFERENCE TO THE COMPLETE TEXT OF SUCH AGREEMENTS AND
DOCUMENTS.
ii

--------------------------------------------------------------------------------


FORWARD LOOKING STATEMENTS
All statements contained herein other than statements of historical facts are
forward-looking statements within the meaning of the “safe harbor” provisions of
the Private Securities Litigation Reform Act of 1995.  We have attempted to
identify any forward-looking statements by using words such as "anticipates,"
"believes," "could," "expects," "intends," "may," "should" and other similar
expressions. These statements are based upon our current expectations and speak
only as of the date hereof.  Although we believe that the expectations reflected
in our forward-looking statements are reasonable, we can give no assurance that
such expectations will prove to be correct.  Such statements are not guarantees
of future performance or events and are subject to known and unknown risks and
uncertainties that could cause our actual results, events or financial position
to differ materially and adversely from those expressed in such forward-looking
statements.  Such factors include, but are not limited to, our ability to raise
additional capital, the absence of any operating history or revenue, our ability
to attract and retain qualified personnel, our dependence on third party
developers who we cannot control, our ability to develop and introduce a new
service to the market in a timely manner, market acceptance of our services, our
limited experience in a relatively new industry, the ability to successfully
develop licensing programs and generate business, rapid technological change in
relevant markets, unexpected network interruptions or security breaches, changes
in demand for current and future intellectual property rights, legislative,
regulatory and competitive developments addressing licensing and enforcement of
patents and/or intellectual property, intense competition with larger companies,
general economic conditions, and other factors disclosed in our current report
on Form 10-K for the year ended December 31, 2015 as filed with the SEC on March
22, 2016 as amended to date and other filings with the SEC.  We undertake no
obligation to revise or update any forward-looking statements for any reason.
iii

--------------------------------------------------------------------------------

ADDITIONAL INFORMATION
Blue Calypso, Inc. (the “Company”) files annual, quarterly and current reports
and other information with the Securities and Exchange Commission (the “SEC”)
under the Securities Exchange Act of 1934, as amended.  Reports, statements or
other information that we file with the SEC are available to the public at the
SEC’s Website at http://www.sec.gov.  The following documents that we have
previously filed with the SEC are incorporated by reference into this agreement:
·
Annual Report on SEC Form 10-K for the year ended December 31, 2015 filed with
the SEC on March 22, 2016 (the “Company SEC Documents”);

The information incorporated by reference into this agreement is an important
part of this agreement. Any statement contained in a document incorporated by
reference into this agreement shall be deemed to be modified or superseded for
the purposes of this agreement to the extent that a statement contained herein
or in any other subsequently filed document modifies or supersedes such
statement.  Any statement so modified or superseded shall not be deemed, except
as so modified or superseded, to constitute a part of this agreement.


The Company will provide to each person to whom this agreement is sent, upon the
written or oral request of such person, a copy of any or all of the documents
referred to above that have been incorporated by reference into this agreement
but not delivered with this agreement.  You may make such requests at no cost to
you by writing or telephoning us at the following address or number:


Blue Calypso, Inc.
101 W. Renner Rd., Suite 200
Richardson, TX 75082
Attention: Andrew Levi, Chief Executive Officer
(800) 378-2297


You should rely only on the information contained in this agreement or
incorporated by reference into this agreement.  The Company has not authorized
anyone to provide you with different information.  You should not assume that
the information in this agreement is accurate as of any date other than the date
on the cover of this agreement or that the information incorporated by reference
into this agreement is accurate as of any date other than the date set forth on
the front of the document containing such information.
iv

--------------------------------------------------------------------------------

CONFIDENTIAL


SECURITIES PURCHASE AGREEMENT


THIS SECURITIES PURCHASE AGREEMENT (this "Agreement"), dated April 22, 2016, by
and between Blue Calypso, Inc., a Delaware corporation (the "Company"), and the
purchasers identified on the signature page hereto (each, a "Purchaser" and
collectively, the “Purchasers”).
R E C I T A L S:


WHEREAS, Purchaser desires to purchase and the Company desires to sell
securities on the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises hereof and the agreements set
forth herein below, the parties hereto hereby agree as follows:
1. The Offering.
(a) Private Offering.  The securities offered by this Agreement are being
offered in a private offering (the "Offering") of up to $1,000,000 (the “Maximum
Amount”), consisting of up to 609,756 shares (the “Shares”) of the Company’s
Common Stock, $0.0001 par value per share (the “Common Stock”), and detachable
warrants in the form attached hereto as Exhibit A (the “Warrants”) to purchase
up to 609,756 shares of the Company’s Common Stock.  The Shares and Warrants
will be sold in units (the “Units”) with each Unit comprised of one (1) Share
and one (1) detachable Warrant at a purchase price of $1.64 (the “Purchase
Price”) per Unit.  The Units will be sold on a reasonable “best efforts” basis
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and/or Rule 506 of Regulation D thereunder.  The Shares and
the Warrants and shares of Common Stock issuable upon exercise of the Warrants
(the “Warrant Shares”) are hereinafter referred to collectively as the
“Securities.” The Units are being offered solely to a limited number of
“accredited investors” as that term is defined in Rule 501(a) of the Securities
Act during an offering period (the “Offering Period”) commencing April 22, 2016
and terminating not later than April 30, 2016 (the “Termination Date”).  The
Offering may be terminated by the Company at any time in its sole discretion. 
(b) No Minimum Offering Amount.  Funds shall be released to the Company upon the
Company’s execution of this Agreement and the Company is not required to raise
any minimum amount of proceeds prior to executing this Agreement or any similar
agreement with other investors and obtaining such funds.  Because there is no
minimum amount of subscriptions which the Company must receive before accepting
funds in the Offering, Purchaser will not be assured that the Company will have
sufficient funds to execute its business plan or satisfy its working capital
requirements and will bear the risk that the Company will be unable to secure
the funds necessary to meet its current and anticipated financial obligations. 
 

--------------------------------------------------------------------------------

(c) Use of Proceeds. The Company intends to use the net proceeds for general
working capital purposes.
2. Sale and Purchase of Securities.
(a) Purchase and Sale.  Subject to the terms and conditions hereof, the Company
agrees to sell, and Purchaser irrevocably subscribes for and agrees to purchase,
the number of Units set forth on the signature page of this Agreement at a
purchase price of $1.64 per Unit. The aggregate purchase price for the Units
shall be as set forth on the signature page hereto (the “Aggregate Purchase
Price”) and shall be payable upon execution hereof by check or wire transfer of
immediately available funds as set forth below.
(b) Subscription Procedure.  In order to purchase Units, Purchaser shall deliver
to the Company at 101 W. Renner Rd., Suite 200, Richardson, TX 75082: Chief
Executive Officer: (i) one completed and duly executed copy of this Agreement;
and (ii) immediately available funds, or a certified check or bank check, in an
amount equal to the Aggregate Purchase Price.  Execution and delivery of this
Agreement shall constitute an irrevocable subscription for that number of Units
set forth on the signature page hereto.  Payment for the Units may be made by
wire transfer to:  
XXXXXXXXX
XXXXXXXXX
XXXXXXXXX
XXXXXXXXX
ABA number: XXXXXXXX
Account number:XXXXXXXX


or by check made payable to:  “Blue Calypso, Inc.”  Receipt by the Company of
funds wired, or deposit and collection by the Company of the check tendered
herewith, will not constitute acceptance of this Agreement by the Company.  The
Units subscribed for will not be deemed to be issued to, or owned by, Purchaser
until the Company has executed this Agreement.  All funds tendered by Purchaser
will be held by the Company pending acceptance or rejection of this Agreement by
the Company and the closing of Purchaser’s purchase of Units.  This Agreement
will either be accepted by the Company, in whole or in part, in its sole
discretion, or rejected by the Company as promptly as practicable.  If this
Agreement is accepted only in part, Purchaser agrees to purchase such smaller
number of Units as the Company determines to sell to Purchaser.  If this
Agreement is rejected for any reason, including the termination of the Offering
by the Company, this Agreement and all funds tendered herewith will be promptly
returned to Purchaser, without interest or deduction of any kind, and this
Agreement will be void and of no further force or effect.
2

--------------------------------------------------------------------------------



 (c) Closing.  Subscriptions will be accepted by the Company in its sole
discretion until the Termination Date.  Upon the Company’s execution of this
Agreement, the subscription evidenced hereby, if not previously rejected by the
Company, will, in reliance upon Purchaser’s representations and warranties
contained herein, be accepted, in whole or in part, by the Company.  If
Purchaser’s subscription is accepted only in part, this Agreement will be marked
to indicate such fact, and the Company will return to Purchaser the portion of
the funds tendered by Purchaser representing the unaccepted portion of
Purchaser’s subscription, without interest or deduction of any kind.  Upon
acceptance of this Agreement, in whole or in part, by the Company, the Company
will issue the certificates for the Sharers and the Warrants to Purchaser. 
3. Representations and Warranties of Purchaser.  Purchaser represents and
warrants to the Company as follows:
(a) Organization and Qualification. 
(i) If Purchaser is an entity, Purchaser is duly organized, validly existing and
in good standing under the laws of its jurisdiction of organization, with the
corporate or other entity power and authority to own and operate its business as
presently conducted, except where the failure to be or have any of the foregoing
would not have a Material Adverse Effect on Purchaser, and Purchaser is duly
qualified as a foreign corporation or other entity to do business and is in good
standing in each jurisdiction where the character of its properties owned or
held under lease or the nature of their activities makes such qualification
necessary, except for such failures to be so qualified or in good standing as
would not have a Material Adverse Effect on it.  For purposes of this Agreement,
“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of any Transaction Documents, (ii) a
material and adverse effect on the results of operations, assets, business or
financial condition of the Company and subsidiaries, taken as a whole, or (iii)
any material adverse impairment to the Company’s ability to perform in any
material respect on a timely basis its obligations under any Transaction
Document.
(ii) If Purchaser is an entity, the address of its principal place of business
is as set forth on the signature page hereto, and if Purchaser is an individual,
the address of its principal residence is as set forth on the signature page
hereto.
(b) Authority; Validity and Effect of Agreement. 
(i) If Purchaser is an entity, Purchaser has the requisite corporate or other
entity power and authority to execute and deliver this Agreement and any
documents contemplated hereby (collectively, the “Transaction Documents”) and
perform its obligations under the Transaction Documents.  The execution and
delivery of each Transaction Document by Purchaser, the performance by Purchaser
of its obligations thereunder, and all other necessary corporate or other entity
action on the part of Purchaser have been duly authorized by its board of
directors or similar governing body, and no other corporate or other entity
proceedings on the part of Purchaser is necessary for Purchaser to execute and
deliver the Transaction Documents and perform its obligations thereunder.
3

--------------------------------------------------------------------------------

(ii) Each of the Transaction Documents has been duly and validly authorized,
executed and delivered by Purchaser and, assuming each has been duly and validly
executed and delivered by the Company, each constitutes a legal, valid and
binding obligation of Purchaser, in accordance with its terms.
(c) No Conflict; Required Filings and Consents.  Neither the execution and
delivery of the Transaction Documents by Purchaser nor the performance by
Purchaser of its obligations, thereunder will: (i) if Purchaser is an entity,
conflict with Purchaser’s articles of incorporation or bylaws, or other similar
organizational documents; (ii) violate any statute, law, ordinance, rule or
regulation, applicable to Purchaser or any of the properties or assets of
Purchaser; or (iii) violate, breach, be in conflict with or constitute a default
(or an event which, with notice or lapse of time or both, would constitute a
default) under, or permit the termination of any provision of, or result in the
termination of, the acceleration of the maturity of, or the acceleration of the
performance of any obligation of Purchaser under, or result in the creation or
imposition of any lien upon any properties, assets or business of Purchaser
under, any material contract or any order, judgment or decree to which Purchaser
is a party or by which it or any of its assets or properties is bound or
encumbered except, in the case of clauses (ii) and (iii), for such violations,
breaches, conflicts, defaults or other occurrences which, individually or in the
aggregate, would not have a Material Adverse Effect on its obligation to perform
its covenants under this Agreement.
(d) Accredited Investor.  Purchaser is an “accredited investor” as that term is
defined in Rule 501(a) of Regulation D under the Securities Act.  If Purchaser
is an entity, Purchaser was not formed for the specific purpose of acquiring the
Shares, and, if it was, all of Purchaser’s equity owners are “accredited
investors” as defined above.
(e) No Government Review.  Purchaser understands that neither the United States
Securities and Exchange Commission (“SEC”) nor any securities commission or
other governmental authority of any state, country or other jurisdiction has
approved the issuance of the Units or passed upon or endorsed the merits of this
Agreement, the Shares, or any of the other documents relating to the proposed
Offering, or confirmed the accuracy of, determined the adequacy of, or reviewed
this Agreement, the Shares or such other documents.
(f) Investment Intent.  The Securities are being acquired for the Purchaser’s
own account for investment purposes only, not as a nominee or agent and not with
a view to the resale or distribution of any part thereof, and Purchaser has no
present intention of selling, granting any participation in or otherwise
distributing the same.  By executing this Agreement, Purchaser further
represents that Purchaser does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participation to such
person or third person with respect to any of the Securities.
4

--------------------------------------------------------------------------------

(g) Restrictions on Transfer.  Purchaser understands that the Securities are
“restricted securities” as such term is defined in Rule 144 under the Securities
Act and have not been registered under the Securities Act or registered or
qualified under any state securities law, and may not be, directly or
indirectly, sold, transferred, offered for sale, pledged, hypothecated or
otherwise disposed of without registration under the Securities Act and
registration or qualification under applicable state securities laws or the
availability of an exemption therefrom.  In any case where such an exemption is
relied upon by Purchaser from the registration requirements of the Securities
Act and the registration or qualification requirements of such state securities
laws, Purchaser shall furnish the Company with an opinion of counsel stating
that the proposed sale or other disposition of such securities may be effected
without registration under the Securities Act and will not result in any
violation of any applicable state securities laws relating to the registration
or qualification of securities for sale, such counsel and opinion to be
satisfactory to the Company.  Purchaser acknowledges that it is able to bear the
economic risks of an investment in the Securities for an indefinite period of
time, and that its overall commitment to investments that are not readily
marketable is not disproportionate to its net worth. In the event that the
Purchaser desires to transfer the Securities in reliance on the provisions of
Rule 144 or other exemption from the registration requirements of the Securities
Act and the registration or qualification requirements of any state securities
laws, the Purchaser shall furnish the Company with a certificate containing
factual representations that may be reasonably requested by the Company. Upon
receipt of such certificate, and assuming that all other conditions imposed by
law or regulation to reliance on such exemption have been satisfied (for
example, the Company being current in its filings with the SEC, the Company
shall promptly (i) cause its counsel to deliver a legal opinion stating that the
proposed sale or other disposition of such securities may be effected without
registration under the Securities Act and will not result in any violation of
any applicable state securities laws relating to the registration or
qualification of securities for sale, and (ii) after receipt of such legal
opinion, take such actions as are reasonably necessary to effect such transfer
of Securities. For the avoidance of doubt, Purchaser shall not be required to
deliver an opinion of counselor any documentation other than the Certificate
attached hereto, unless such document is strictly required under applicable law
or regulation.
(h) Investment Experience.  Purchaser has such knowledge, sophistication and
experience in financial, tax and business matters in general, and investments in
securities in particular, that it is capable of evaluating the merits and risks
of this investment in the Securities, and Purchaser has made such investigations
in connection herewith as it deemed necessary or desirable so as to make an
informed investment decision without relying upon the Company for legal or tax
advice related to this investment.  In making its decision to acquire the
Securities, Purchaser has not relied upon any information other than information
provided to Purchaser by the Company or its representatives and contained
herein.
5

--------------------------------------------------------------------------------

(i) Access to Information.  Purchaser acknowledges that it has had access to and
has reviewed all documents and records relating to the Company, including, but
not limited to, the Company SEC Documents, that it has deemed necessary in order
to make an informed investment decision with respect to an investment in the
Shares; that it has had the opportunity to ask representatives of the Company
certain questions and request certain additional information regarding the terms
and conditions of such investment and the finances, operations, business and
prospects of the Company and has had any and all such questions and requests
answered to its satisfaction; and that it understands the risks and other
considerations relating to such investment.  Purchaser understands any statement
contained in the Company SEC Documents shall be deemed to be modified or
superseded for the purposes of this Agreement to the extent that a statement
contained herein or in any other document subsequently filed with the SEC
modifies or supersedes such statement. 
(j) Reliance on Representations.  Purchaser understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of the federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of such Purchaser to acquire
the Securities.  Purchaser represents and warrants to the Company that any
information that Purchaser has heretofore furnished or furnishes herewith to the
Company is complete and accurate, and further represents and warrants that it
will notify and supply corrective information to the Company immediately upon
the occurrence of any change therein occurring prior to the Company’s issuance
of the Securities.  Within five (5) days after receipt of a request from the
Company, Purchaser will provide such information and deliver such documents as
may reasonably be necessary to comply with any and all laws and regulations to
which the Company is subject.
(k) No General Solicitation.  Purchaser is unaware of, and in deciding to
participate in the Offering is in no way relying upon, and did not become aware
of the Offering through or as a result of, any form of general solicitation or
general advertising including, without limitation, any article, notice,
advertisement or other communication published in any newspaper, magazine or
similar media, or broadcast over television or radio or the internet, in
connection with the Offering.
(l) Placement and Finder’s Fees.  No agent, broker, investment banker, finder,
financial advisor or other person acting on behalf of Purchaser or under its
authority is or will be entitled to any broker’s or finder’s fee or any other
commission or similar fee, directly or indirectly, in connection with the
Offering, and no person is entitled to any fee or commission or like payment in
respect thereof based in any way on agreements, arrangements or understanding
made by or on behalf of Purchaser.
(m) Investment Risks.  Purchaser understands that purchasing Securities in the
Offering will subject Purchaser to certain risks, including, but not limited to,
those set forth in the Company SEC Documents as well as each of the following:
6

--------------------------------------------------------------------------------


(i) The offering price of the Securities offered hereby has been determined
solely by the Company and does not necessarily bear any relationship to the
value of the Company’s assets, current or potential earnings of the Company, or
any other recognized criteria used for measuring value and, therefore, there can
be no assurance that the offering price of the Securities is representative of
the actual value of the Securities.
(ii) In order to capitalize the Company, execute its business plan, and for
other corporate purposes, the Company has issued, and expects to issue
additional shares of Common Stock, securities exercisable or convertible into
shares of Common Stock, or debt.  Such securities have been and may be issued
for a purchase price consisting of cash, services or other consideration that
may be materially different than the purchase price of the Units.  The issuance
of any such securities may result in substantial dilution to the relative
ownership interests of the Company’s existing shareholders and substantial
reduction in net book value per share.  Additional equity securities may have
rights, preferences and privileges senior to those of the holders of Common
Stock, and any debt financing may involve restrictive covenants that may limit
the Company’s operating flexibility.
(iii) An investment in the Securities may involve certain material legal,
accounting and federal and state tax consequences.  Purchaser should consult
with its legal counsel, accountant and/or business adviser as to the legal,
accounting, tax and related matters accompanying such an investment.
(n) There is no minimum amount required to be raised in this Offering and,
therefore, the Company may not generate enough net proceeds from this Offering
to execute its business plan or satisfy its working capital requirements. 
(o) Legends.  The certificates and agreements evidencing the Securities shall
have endorsed thereon the following legend (and appropriate notations thereof
will be made in the Company’s stock transfer books), and stop transfer
instructions reflecting these restrictions on transfer will be placed with the
transfer agent of the Shares:
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE.  THE SECURITIES
REPRESENTED HEREBY HAVE BEEN TAKEN BY THE REGISTERED OWNER FOR INVESTMENT, AND
WITHOUT A VIEW TO RESALE OR DISTRIBUTION THEREOF, AND MAY NOT BE SOLD,
TRANSFERRED OR DISPOSED OF WITHOUT AN OPINION OF COUNSEL SATISFACTORY TO THE
ISSUER THAT SUCH TRANSFER OR DISPOSITION DOES NOT VIOLATE THE SECURITIES ACT OF
1933, AS AMENDED, THE RULES AND REGULATIONS THEREUNDER OR OTHER APPLICABLE
SECURITIES LAWS.
7

--------------------------------------------------------------------------------



(o) Purchaser is directed to review the U.S. Treasury Department’s Office of
Foreign Assets Control (“OFAC”) website at www.treas.gov. before making the
following representations.  Purchaser represents that no part of the Aggregate
Purchase Price set forth on the signature page hereto was directly or indirectly
derived from activities that may contravene federal, state or international laws
and regulations, including anti-money laundering laws and regulations. Federal
regulations and executive orders administered by OFAC prohibit, among other
things, the engagement in transaction with, and the provision of services to,
certain foreign countries, territories, entities and individuals.  The lists of
OFAC prohibited countries, territories, persons and entities can be found at the
OFAC website. In addition, the programs administered by OFAC prohibit dealing
with individuals or entities in certain countries regardless of whether such
individuals or entities appear on the OFAC lists.  Purchaser hereby represents
that none of the following is named on the OFAC list, nor is a person or entity
prohibited under the OFAC programs: (i) the Purchaser, (ii) any person
controlling or controlled by the Purchaser, (iii) if the undersigned is an
entity, any person having a beneficial interest in the Purchaser, or (iv) any
person for whom the undersigned is acting as agent or nominee in connection with
this investment. The Purchaser understands and acknowledges that, by law, the
Company may be required to disclose the identity of the Purchaser to OFAC.


(p) The Purchaser acknowledges that due to anti-money laundering regulations
within their respective jurisdictions, the Company and/or any person acting on
behalf of the Company may require further documentation verifying the
Purchaser’s identity and the source of funds used to purchase Units before this
Agreement can be accepted.  The Purchaser further agrees to provide the Company
at any time with such information as the Company determines to be necessary and
appropriate to verify compliance with the anti-money laundering regulations of
any applicable jurisdiction or to respond to requests for information concerning
the identity of the Purchaser from any governmental authority, self-regulatory
organization or financial institution in connection with its anti-money
laundering compliance procedures, and to update such information as necessary.
8

--------------------------------------------------------------------------------

(q) Short Sales and Confidentiality Prior to the Date Hereof.  Other than the
transaction contemplated hereunder, Purchaser has not directly or indirectly,
nor has any person acting on behalf of or pursuant to any understanding with
Purchaser, executed any disposition, including Short Sales (as such term is
defined in Rule 200 of Regulation SHO under the Exchange Act), in the securities
of the Company during the period commencing from the time that Purchaser first
received written or oral notice of this Offering from the Company or any other
person setting forth the material terms of the transactions contemplated
hereunder or this Agreement until the date hereof (“Discussion
Time”).  Notwithstanding the foregoing, in the case of a Purchaser that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of Purchaser’s assets, the representation set forth
above shall only apply with respect to the portion of assets managed by the
portfolio manager that made the investment decision to purchase the Securities
covered by this Agreement.  Other than to other persons party to this Agreement,
Purchaser has maintained the confidentiality of all disclosures made to it in
connection with this transaction (including the existence and terms of this
transaction).
4. Representations and Warranties of the Company.  The Company represents and
warrants to Purchaser as follows:
(a) Organization and Qualification.  The Company is duly organized and validly
existing under the laws of the State of Delaware, with the corporate power and
authority to own and operate its business as presently conducted, except where
the failure to be or have any of the foregoing would not have a Material Adverse
Effect on the Company.  The Company is duly qualified as a foreign corporation
or other entity to do business and is in good standing in each jurisdiction
where the character of its properties owned or held under lease or the nature of
their activities makes such qualification necessary, except for such failures to
be so qualified or in good standing as would not have a Material Adverse Effect
on the Company.
(b) Authority; Validity and Effect of Agreement. 
(i) The Company has the requisite corporate power and authority to execute and
deliver each of the Transaction Documents, perform its obligations thereunder,
and conduct the Offering.  The execution and delivery of each of the Transaction
Documents by the Company, the performance by the Company of its obligations
thereunder, the transactions contemplated thereby, the Offering, and all other
necessary corporate action on the part of the Company have been duly authorized
by its board of directors, and no other corporate proceedings on the part of the
Company are necessary to authorize each of the Transaction Documents or the
Offering.  Each of the Transaction Documents has been duly and validly executed
and delivered by the Company and, assuming that each has been duly authorized,
executed and delivered by Purchaser, each constitutes a legal, valid and binding
obligation of the Company, in accordance with its terms, subject to the effects
of bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.
9

--------------------------------------------------------------------------------

(ii) The Securities have been duly authorized and, when issued and paid for in
accordance with this Agreement, will be validly issued, fully paid and
non-assessable with no personal liability resulting solely from the ownership of
such Securities and will be free and clear of all liens, charges, restrictions,
claims and encumbrances imposed by or through the Company.  The Company has
reserved from its duly authorized capital stock a number of shares of Common
Stock for issuance of the Warrant Shares.


(c) No Conflict; Required Filings and Consents.  Neither the execution and
delivery of the Transaction Documents by the Company nor the performance by the
Company of its obligations thereunder will: (i) conflict with the Company’s
certificate of incorporation or bylaws; (ii) violate any statute, law,
ordinance, rule or regulation, applicable to the Company or any of the
properties or assets of the Company; or (iii) violate, breach, be in conflict
with or constitute a default (or an event which, with notice or lapse of time or
both, would constitute a default) under, or permit the termination of any
provision of, or result in the termination of, the acceleration of the maturity
of, or the acceleration of the performance of any obligation of the Company, or
result in the creation or imposition of any lien upon any properties, assets or
business of the Company under, any material contract or any order, judgment or
decree to which the Company is a party or by which it or any of its assets or
properties is bound or encumbered except, in the case of clauses (ii) and (iii),
for such violations, breaches, conflicts, defaults or other occurrences which,
individually or in the aggregate, would not have a Material Adverse Effect on
its obligation to perform its covenants under this Agreement.
(d) SEC Reports and Financial Statements.  The Company has filed with the SEC,
and has heretofore made available to Purchaser, true and complete copies of all
forms, reports, schedules, statements and other documents required to be filed
by it under the Exchange Act or the Securities Act.  In addition, the Company
has incorporated by reference into this Agreement the Company SEC Documents.  As
of their respective dates or, if amended, as of the date of the last such
amendment, the Company SEC Documents, including any financial statements or
schedules included therein: (i) did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading; and (ii) complied in
all material respects with the applicable requirements of the Exchange Act and
the Securities Act, as the case may be, and the applicable rules and regulations
of the SEC thereunder.  Each of the financial statements included in the Company
SEC Documents have been prepared from, and are in accordance with, the books and
records of the Company, comply in all material respects with applicable
accounting requirements and with the published rules and regulations of the SEC
with respect thereto, have been prepared in accordance with generally accepted
accounting principles applied on a consistent basis during the periods involved
(except as may be indicated in the notes thereto) and fairly present the
financial position and the results of operations and cash flows of the Company
as of the dates thereof or for the periods presented therein (subject, in the
case of unaudited statements, to normal year-end audit adjustments not material
in amount).
10

--------------------------------------------------------------------------------

(e) Capitalization.  The number of shares and type of all authorized, issued and
outstanding capital stock, options and other securities of the Company (whether
or not presently convertible into or exercisable or exchangeable for shares of
capital stock of the Company) has been set forth in the Company SEC Documents
and has not changed since the date of such Company SEC Documents except for the
Certificate of Correction that was filed with the Secretary of State of Delaware
on April 20, 2016.  All of the outstanding shares of capital stock of the
Company are duly authorized, validly issued, fully paid and non-assessable, have
been issued in compliance in all material respects with all applicable federal
and state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase any capital stock of the Company.
(f) Application of Takeover Protections.  The Company has taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Company’s Articles
of Incorporation or the laws of its state of incorporation that is or could
become applicable to Purchaser as a result of Purchaser and the Company
fulfilling their obligations or exercising their rights under the Transaction
Documents, including without limitation the Company’s issuance of the Securities
and Purchaser’s ownership of the Securities.


(g) Intellectual Property.  Except as disclosed in the Company SEC Documents and
press releases  by the Company, the Company and each of its subsidiaries has, or
has rights to use, all of their respective intellectual property including, but
not limited to, all patents, copyrights, trademarks, service marks, trade names,
trade secrets, inventions, licenses and other intellectual property rights and
similar rights as described in the Company SEC Documents as necessary or
required for use in connection with their respective and combined business and
businesses and which the failure to so could have a Material Adverse Effect. 
None of the Company and/or any of its subsidiaries has received a notice
(written or otherwise) that any of, their respective intellectual property has
expired, terminated or been abandoned, or is expected to expire or terminate or
be abandoned.  Neither the Company and/or any of its subsidiaries has received,
since the date of the latest audited financial statements included within the
Company SEC Documents, a written notice of a claim or otherwise has any
knowledge that any of their respective intellectual property violates or
infringes upon the rights of any Person, except as could not have or reasonably
be expected to not have a Material Adverse Effect.


 (h) Material Changes or Developments.  Since the date of the latest audited
Financial Statements included in the Company SEC Documents, except as
specifically disclosed in a subsequent Company SEC Document filed with the SEC
prior to the date hereof, there has been no event, occurrence or development
that has had or that could reasonably be expected to result in a Material
Adverse Effect.
11

--------------------------------------------------------------------------------



5. Indemnification.  Purchaser agrees to indemnify, defend and hold harmless the
Company and its respective affiliates and agents from and against any and all
demands, claims, actions or causes of action, judgments, assessments, losses,
liabilities, damages or penalties and reasonable attorneys’ fees and related
disbursements incurred by the Company that arise out of or result from a breach
of any representations or warranties made by Purchaser herein, and Purchaser
agrees that in the event of any breach of any representations or warranties made
by Purchaser herein, the Company may, at its option, forthwith rescind the sale
of the Units to Purchaser.
6. Piggyback Registration.
(a) Until the earlier of (i) the date as of which the Purchaser may sell all of
the “Registrable Securities” (as defined below) owned by Purchaser without
restriction pursuant to Rule 144 (including, without limitation, volume
restrictions) and without the need for current public information required by
Rule 144(c)(1) (or Rule 144(i)(2), if applicable) or (ii) the date on which the
Purchaser shall have sold all of the Registrable Securities owned by Purchaser,
(the “Registration Period”), whenever the Company proposes to register any
shares of its Common Stock under the Securities Act (other than a registration
effected solely to implement an employee benefit plan or a transaction to which
Rule 145 of the Securities Act is applicable, or a Registration Statement on
Form S-4, S-8 or any successor form thereto or another form not available for
registering the Securities for sale to the public), whether for its own account
or for the account of one or more stockholders of the Company and the form of
Registration Statement to be used may be used for any registration of Securities
(a “Piggyback Registration”), the Company shall give prompt written notice (in
any event no later than 10 days prior to the filing of such Registration
Statement) to the Purchaser and the other holders of securities subject to
piggyback registration rights (each, a “Selling Stockholder”) of its intention
to effect such a registration and, subject to Section 6(b) and Section 6(c),
shall include in such registration all Registrable Securities with respect to
which the Company has received written requests for inclusion from the holders
of Registrable Securities within 5 days after the Company's notice has been
given to each such holder . The Company may postpone or withdraw the filing or
the effectiveness of a Piggyback Registration at any time in its sole discretion
and/or reduce the amount of shares to be included in such registration as a
result of rules, regulations, positions or releases issued or actions taken by
the SEC pursuant to its authority with respect to Rule 415, promulgated by the
SEC under the Securities Act. For purposes of this Section 6, the term
“Registrable Securities” means (x) the Shares, (y) the Warrant Shares, (z) any
Common Stock of the Company issued or issuable with respect to the Shares or
Warrant Shares including, without limitation, as a result of any stock split,
stock dividend, recapitalization, exchange or similar event or otherwise, and
(aa) any other shares of Common Stock of the Company which are subject to
piggyback registration rights.
12

--------------------------------------------------------------------------------



(b) If during the Registration Period, a Piggyback Registration is initiated as
a primary underwritten offering on behalf of the Company, all Selling
Stockholders proposing to distribute their Registrable Securities through such
underwriting shall be required to enter into an underwriting agreement in
customary form with the underwriter or underwriters selected for such
underwriting by the Company. If during the Registration Period, a Piggyback
Registration is initiated as a primary underwritten offering on behalf of the
Company and the managing underwriter advises the Company and the Selling
Stockholders (if any Selling Stockholders have elected to be included in such
Piggyback Registration) in writing that in its opinion the number of shares of
Common Stock proposed to be included in such registration, including all
Registrable Securities and all other shares of Common Stock proposed to be
included in such underwritten offering, exceeds the number of shares of Common
Stock which can be sold in such offering and/or that the number of shares of
Common Stock proposed to be included in any such registration would adversely
affect the price per share of the Common Stock to be sold in such offering
and/or the Company is unable to include in such registration all of the
securities as a result of rules, regulations, positions or releases issued or
actions taken by the SEC pursuant to its authority with respect to Rule 415,
promulgated by the SEC under the Securities Act, the Company shall include in
such registration (i) first, the number of shares of Common Stock that the
Company proposes to sell on its own behalf; and (ii) second, the number of all
other shares of Common Stock required to be included as a result of contractual
demand or piggyback registration rights, allocated among such holders pro rata
on the basis of the number of securities to be included in such registration, or
in such manner as they may otherwise agree.


(c) If during the Registration Period, a Piggyback Registration is initiated as
an underwritten offering on behalf of a holder of Common Stock other than
Registrable Securities as a result of contractual demand or mandatory
registration rights, and the managing underwriter advises the Company in writing
that in its opinion the number of shares of Common Stock proposed to be included
in such registration, including all Registrable Securities and all other shares
of Common Stock proposed to be included in such underwritten offering, exceeds
the number of shares of Common Stock which can be sold in such offering and/or
that the number of shares of Common Stock proposed to be included in any such
registration would adversely affect the price per share of the Common Stock to
be sold in such offering and/or the Company is unable to include in such
registration all of the Registrable Securities as a result of rules,
regulations, positions or releases issued or actions taken by the SEC pursuant
to its authority with respect to Rule 415, promulgated by the SEC under the
Securities Act, the Company shall include in such registration (i) first, the
number of shares of Common Stock required to be included as a result of
contractual demand or mandatory registration rights, (ii) second, the number of
shares of Common Stock required to be included therein as a result of
contractual piggyback registration rights, allocated among such holders pro rata
according to the number of shares to be included in such registration; and (iii)
third, the number of all other shares of Common Stock to be included as
determined jointly by the Company and managing underwriter.
13

--------------------------------------------------------------------------------



(d) If any Piggyback Registration is initiated as a primary underwritten
offering on behalf of the Company, the Company shall select the investment
banking firm or firms to act as the managing underwriter or underwriters in
connection with such offering.


(e) Registration Procedures.  Subject to the limitations set forth in this
Section 6, whenever it is obligated to register any Registrable Securities
pursuant to this Agreement, the Company shall:


(i) use its reasonable best efforts to prepare and file with the SEC a
Registration Statement with respect to the Registrable Securities in the manner
set forth in this Section 6 and use its reasonable best efforts to cause such
Registration Statement to be declared effective by the SEC as soon as reasonably
practicable thereafter;


(ii) furnish to each Selling Stockholder such number of copies of the
Registration Statement and the prospectus included therein (including each
preliminary prospectus) as such person may reasonably request in order
facilitate the public sale or other disposition of the Registrable Securities
covered by such Registration Statement;


(iii) use its reasonable best efforts to register or qualify the Registrable
Securities covered by such Registration Statement under the state securities
laws of such jurisdictions as any Selling Stockholder shall reasonably request;
provided, however, that the Company shall not be required to qualify generally
to transact business as a foreign corporation in any jurisdiction where it is
not so qualified or to consent to general service of process in any such
jurisdiction;


(iv) in the event of any underwritten public offering, enter into and perform
its obligations under an underwriting agreement, in usual and customary form,
with the managing underwriter(s) of such offering.  Each Selling Stockholder
participating in such underwriting shall also enter into and perform its
obligations under such an agreement, as described in Section 6(b);


(v) immediately notify each Selling Stockholder at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of the
happening of any event as a result of which the prospectus contained in such
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required or necessary to be
stated therein in order to make the statements contained therein not misleading
in light of the circumstances under which they were made.  The Company will use
reasonable efforts to amend or supplement such prospectus in order to cause such
prospectus not to include any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances under which
they were made;
14

--------------------------------------------------------------------------------



(vi) notify each Selling Stockholder of the issuance by the SEC of any stop
order of which the Company or its counsel is aware or should be aware suspending
the effectiveness of the Registration Statement or any order preventing the use
of a related prospectus, or the initiation or any threats of any proceedings for
such purposes;


(vii) notify each Selling Stockholder of the receipt by the Company of any
written notification of the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction or the initiation of any
threats of any proceeding for that purpose; and


(viii) cooperate in the timely removal of any restrictive legends from the
shares of Registrable Securities in connection with the resale of such shares
covered by an effective Registration Statement.


(f) Expenses.


(i) For the purposes of this Section 6(f), the term “Registration Expenses”
shall mean all expenses incurred by the Company in complying with this Section
6, including, without limitation, all registration, qualifying and filing fees,
printing expenses, escrow fees, fees and disbursements of counsel for the
Company, fees and expenses under state securities laws, fees of the Financial
Industry Regulatory Authority, and fees and expenses of listing shares of
Registrable Securities on any securities exchange or automated quotation system
on which the Company’s shares are listed.  The term “Selling Expenses” shall
mean all underwriting discounts, broker and other selling fees and commissions,
stock transfer taxes applicable to the sale of the Registrable Securities.


(ii) Except as otherwise provided herein, the Company will pay all Registration
Expenses in connection with the Registration Statements filed pursuant to this
Section 6.  All Selling Expenses in connection with any Registration Statements
filed pursuant to this Section 6 shall be borne by the Selling Stockholders pro
rata on the basis of the number of shares registered by each Selling Stockholder
whose shares of Registrable Securities are covered by such Registration
Statement, or by such persons other than the Company (except to the extent the
Company may be a seller) as they may agree upon.


(g) Obligations of the Selling Stockholders.
15

--------------------------------------------------------------------------------



(i) In connection with each registration hereunder, each Selling Stockholder
shall furnish to the Company in writing such information with respect to it and
the securities held by it and the proposed distribution by it, as shall be
reasonably requested by the Company in order to assure compliance with
applicable federal and state securities laws as a condition precedent to
including the Selling Stockholder's Registrable Securities in the Registration
Statement.  Each Selling Stockholder shall also promptly notify the Company in
writing of any changes in such information included in the Registration
Statement or prospectus as a result of which there is an untrue statement of
material fact or an omission to state any material fact required or necessary to
be stated therein in order to make the statements contained therein not
misleading in light of the circumstances under which they were made.


(ii) In connection with the filing of the Registration Statement, each Selling
Stockholder shall furnish to the Company in writing such information and
affidavits as the Company reasonably requests for use in connection with such
Registration Statement or prospectus.


(iii) In connection with each registration pursuant to this Agreement, each
Selling Stockholder agrees that it will not affect sales of any Registrable
Securities until notified by the Company of the effectiveness of the
Registration Statement, and thereafter will suspend such sales after receipt of
notice from the Company to suspend sales to permit the Company to correct or
update a Registration Statement or prospectus or upon receipt by the Company of
a threat by the SEC or state securities commission to undertake a stop order
with respect to sales under the Registration Statement.  At the end of any
period during which the Company is obligated to keep a Registration Statement
current, each Selling Stockholder shall discontinue sales of Registrable
Securities pursuant to such Registration Statement upon receipt of notice from
the Company of its intention to remove from registration the Registrable
Securities covered by such Registration Statement which remains unsold, and each
Selling Stockholder shall notify the Company in writing of the number of shares
registered which remain unsold immediately upon receipt of such notice from the
Company.


(h) Information Blackout and Holdbacks.


(i) At any time when a Registration Statement effected pursuant to this Section
6 is effective, upon written notice from the Company to the Selling Stockholder
that the Company has determined in good faith that the sale of Registrable
Securities pursuant to the Registration Statement would require disclosure of
non-public material information, the Selling Stockholder shall suspend sales of
Registrable Securities pursuant to such Registration Statement until such time
as the Company notifies the Selling Stockholder that such material information
has been disclosed to the public or has ceased to be material, or that sales
pursuant to such Registration Statement may otherwise be resumed.
16

--------------------------------------------------------------------------------



(ii) Notwithstanding any other provision of this Agreement, the Selling
Stockholder shall not affect any sale or other transfer, or make any short sale
of, any Common Stock or other securities of the Company held by such Selling
Stockholder (other than those included in a Registration Statement) during the
180-day period following the effective date of any primary offering undertaken
by the Company of shares of its Common Stock, (“Primary Offering”), which may
also include other securities, unless the Company, in the case of a
non-underwritten Primary Offering, or the managing underwriter, in the case of
an underwritten Primary Offering, otherwise agree. The obligations described in
this Section 6(h)(ii) shall not apply to a registration relating solely to
employee benefit plans on Form S-8 or similar forms that may be promulgated in
the future, or a registration relating solely to a transaction on Form S-4 or
similar forms that may be promulgated in the future.



7. Beneficial Ownership Filings.  The Company will draft and file, at the
Company’s expense, a Form 3, Form 4 and Schedule 13D OR Schedule 13G, if
applicable, relating to the transactions contemplated hereby, and upon the
Purchaser’s request, any future Section 13 and Section 16 filings relating to
Purchaser’s ownership of the Securities. Purchaser agrees to provide the Company
with all information required by any Section 13 or Section 16 filing within 24
hours after the occurrence of the event triggering such filing.  Purchaser
hereby agrees to hold harmless and indemnify the Company, and its officers,
directors, employees, agents, representatives and legal counsel against any and
all losses, liabilities, claims, damages and expenses whatsoever as incurred
(including but not limited to attorneys' fees and any and all expenses
whatsoever incurred in investigating, preparing or defending against any
litigation, commenced or threatened, or any claim whatsoever, and any and all
amounts paid in settlement of any claim or litigation), joint or several, to
which they or any of them may become subject under the Securities Act, the
Exchange Act or otherwise, insofar as such losses, liabilities, claims, damages
or expenses (or actions in respect thereof) arise out of or are based upon the
preparation or filing of, or the substantive information contained in, any
filings contemplated under this Section 7, except to the extent arising out of
or based upon the Company’s negligence, gross negligence, willful misconduct or
breach of its obligations under this Section 7.
8. Board Nominee.  Provided the Purchaser purchases the Maximum Amount of Units,
the Purchaser shall have the right to submit the name of one individual for
nomination to the Company’s Board of Directors in accordance with the Company’s
Bylaws and applicable laws, subject to the reasonable approval of the Company’s
Board of Directors.
9. Confidentiality.  Purchaser acknowledges and agrees that:
(a) Certain of the information contained herein is of a confidential nature and
may be regarded as material non-public information under Regulation FD of the
Securities Act.
17

--------------------------------------------------------------------------------

(b) This Agreement has been furnished to Purchaser by the Company for the sole
purpose of enabling Purchaser to consider and evaluate an investment in the
Company, and will be kept confidential by Purchaser and not used for any other
purpose.
(c) The existence of this Agreement and the information contained herein shall
not, without the prior written consent of the Company, be disclosed by Purchaser
to any person or entity, other than Purchaser’s personal financial and legal
advisors for the sole purpose of evaluating an investment in the Company, and
Purchaser will not, directly or indirectly, disclose or permit Purchaser’s
personal financial and legal advisors to disclose, any of such information
without the prior written consent of the Company.
(d) Purchaser shall make its representatives aware of the terms of this Section
9 and to be responsible for any breach of this Agreement by such
representatives. 
(e) Purchaser shall not, without the prior written consent of the Company,
directly or indirectly, make any statements, public announcements or release to
trade publications or the press with respect to the contents or subject matter
of this Agreement. 
(f) If Purchaser decides to not pursue further investigation of the Company or
to not participate in the Offering, Purchaser will promptly return this
Agreement and any accompanying documentation to the Company.
10. Non-Public Information.  Purchaser acknowledges that certain information
concerning the matters that are the subject matter of this Agreement constitute
material non-public information under United States federal securities laws, and
that United States federal securities laws prohibit any person who has received
material non-public information relating to the Company from purchasing or
selling securities of the Company, or from communicating such information to any
person under circumstances in which it is reasonably foreseeable that such
person is likely to purchase or sell securities of the Company.  Accordingly,
until such time as any such non-public information has been adequately
disseminated to the public, Purchaser shall not purchase or sell any securities
of the Company, or communicate such information to any other person.
11. Entire Agreement; No Third Party Beneficiaries.  This Agreement contains the
entire agreement between the parties and supersedes all prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereto, and no party shall be liable or bound to any other party
in any manner by any warranties, representations, guarantees or covenants except
as specifically set forth in this Agreement.  Purchaser acknowledges and agrees
that, with the exception of the information contained in this Agreement,
Purchaser did not rely upon any statements or information, whether oral or
written, provided by the Company, or any of its officers, directors, employees,
agents or representatives, in deciding to enter into this Agreement or purchase
the Shares.  Nothing in this Agreement, express or implied, is intended to
confer upon any person other than the parties hereto or their respective
successors and assigns any rights, remedies, obligations or liabilities under or
by reason of this Agreement, except as expressly provided in this Agreement.
18

--------------------------------------------------------------------------------

12. Amendment and Modification.  This Agreement may not be amended, modified or
supplemented except by an instrument or instruments in writing signed by the
Company and the Purchaser.
13. Extensions and Waivers.  At any time prior to the Closing, the parties
hereto entitled to the benefits of a term or provision may (a) extend the time
for the performance of any of the obligations or other acts of the parties
hereto, (b) waive any inaccuracies in the representations and warranties
contained herein or in any document, certificate or writing delivered pursuant
hereto, or (c) waive compliance with any obligation, covenant, agreement or
condition contained herein.  Any agreement on the part of a party to any such
extension or waiver shall be valid only if set forth in an instrument or
instruments in writing signed by the Company and the Purchaser.  No failure or
delay on the part of any party hereto in the exercise of any right hereunder
shall impair such right or be construed to be a waiver of, or acquiescence in,
any breach of any representation, warranty, covenant or agreement.
14. Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns;
provided, however, that no party hereto may assign its rights or delegate its
obligations under this Agreement without the express prior written consent of
the other party hereto.  Except as provided in Section 5, nothing in this
Agreement is intended to confer upon any person not a party hereto (and their
successors and assigns) any rights, remedies, obligations or liabilities under
or by reason of this Agreement.
15. Survival of Representations, Warranties and Covenants.  The representations
and warranties contained herein shall survive the Closing and shall thereupon
terminate 18 months from the Closing, except that the representations contained
in Sections 3(a), 3(b), 4(a), and 4(b) shall survive indefinitely.  All
covenants and agreements contained herein which by their terms contemplate
actions following the Closing shall survive the Closing and remain in full force
and effect in accordance with their terms.  All other covenants and agreements
contained herein shall not survive the Closing and shall thereupon terminate.
16. Headings; Definitions.  The Section headings contained in this Agreement are
inserted for convenience of reference only and will not affect the meaning or
interpretation of this Agreement.  All references to Sections contained herein
mean Sections of this Agreement unless otherwise stated.  All capitalized terms
defined herein are equally applicable to both the singular and plural forms of
such terms.
17. Severability.  If any provision of this Agreement or the application thereof
to any person or circumstance is held to be invalid or unenforceable to any
extent, the remainder of this Agreement shall remain in full force and effect
and shall be reformed to render the Agreement valid and enforceable while
reflecting to the greatest extent permissible the intent of the parties.
19

--------------------------------------------------------------------------------

18. Notices.  All notices hereunder shall be sufficiently given for all purposes
hereunder if in writing and delivered personally, sent by documented overnight
delivery service or, to the extent receipt is confirmed, telecopy, telefax or
other electronic transmission service to the appropriate address or number as
set forth below:
If to the Company:
Blue Calypso, Inc.
101 W. Renner Rd., Suite 200
Richardson, TX 75082
(800) 378-2297
Attention: Andrew Levi, Chief Executive Officer


with a copy to:
Fox Rothschild LLP
997 Lenox Drive
Building 3
Lawrenceville, NJ 08648-2311
(609) 895-6719
Attention:  Sean F. Reid, Esq.


If to Purchaser:
To that address indicated on the signature page hereof.
19. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.
20. Arbitration.  If a dispute arises as to the interpretation of this
Agreement, it shall be decided in an arbitration proceeding conforming to the
Rules of the American Arbitration Association applicable to commercial
arbitration then in effect at the time of the dispute.  The arbitration shall
take place in Dallas, Texas.  The decision of the arbitrators shall be
conclusively binding upon the parties and final and such decision shall be
enforceable as a judgment in any court of competent jurisdiction. The parties
shall share equally the costs of the arbitration.
21. Counterparts.  This Agreement may be executed and delivered by facsimile in
two or more counterparts, each of which shall be deemed to be an original, but
all of which together shall constitute one and the same agreement.


[Signature page follows]
20

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, the parties hereto have
caused this Agreement to be executed as of the date set forth below.
 
 
 
 
Date: April 22, 2016
 
PURCHASER
 
 
 
 
 
By: /s/ Harold M. Brierley
Name: Harold M. Brierley
Title: _____________________________
Address:                                                               
                                                                                
                                                                                
Phone:______________________________
 
      Social Security
      or Tax ID No.: _______________________
     
Number of Units Purchased: 609,756
 
Aggregate Purchase Price: $1,000,000.00
 
609,756 Units @ $1.64 per Unit
 
 
 
Delivery Instructions (if different than Address):
 
____________________________________
____________________________________
____________________________________
 
 
 
 
Date:  April 22, 2016
BLUE CALYPSO, INC.
 
 
 
By: Andrew Levi
Name: Andrew Levi
      Title: Chief Executive Officer



21

--------------------------------------------------------------------------------



EXHIBIT A
FORM OF WARRANT
22